      Case 2:21-mc-00022-SPL Document 27 Filed 07/29/21 Page 1 of 1




 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8                                              )   No. MC-21-00022-PHX-SPL
     Daniel Snyder,
 9                                              )
                                                )
                      Plaintiff,                )   ORDER
10                                              )
     vs.
11                                              )
                                                )
     Bruce Allen,                               )
12                                              )
13                    Defendants.               )
                                                )
14                                              )

15         IT IS ORDERED that the evidentiary hearing presently scheduled for August 31,
16   2021 at 9:00 a.m. will be held in person before the Honorable Judge Steven P. Logan,
17   United States District Judge, in Courtroom 501, Sandra Day O’Connor United States
18   Courthouse, 401 West Washington Street, Phoenix, Arizona 85003.
19         Dated this 29th day of July, 2021.
20
21                                                   Honorable Steven P. Logan
                                                     United States District Judge
22
23
24
25
26
27
28
